Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AJA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The applicant’s amendments/remarks dated 03/09/2022 have been received, entered, and fully considered. Claims 1-25 are currently under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noroyan (US2018/0037319) in view of Crabtree (US (2,718,364), and further view of McGuinness (US 3,514,053).
Regarding claim 1, Noroyan discloses a vertical take-off and landing vehicle (Fig. 1; abstract), comprising: an airframe (Fig. 2) having an upper surface (Fig. 2}, a side surface (proximate 8, 9, and 10; Fig. 2) and a lower surface (Fig.2) and a central vertical axis (6: Fig. 1);
1; Fig. 1), each axially oriented fan in a channel extending from the upper surface to the lower surface of the airframe (Fig. 2), the first plurality of axially oriented fans (1) arranged in a circular pattern in an arc defined by
a first radius r1 from the central vertical axis (6; Fig.1);
a second plurality of axially oriented fans (2; Fig. 4), each axially oriented fan in a channel extending from the upper surface to the lower surface of the airframe (Fig. 2), the second plurality of axially oriented fans (2) arranged in a circular pattern in an arc defined by a second radius r2 from the central vertical axis (6; Fig. 1); but Noroyan fails to disclose:
a first intake channel extending from a front of the airframe to a rear of the airframe;
a first laterally-oriented fan in the first intake channel;
a first lateral channel extending from and in fluid communication with the first intake channel,
a second intake channel extending from the front of the airframe to the rear of the airframe;
a second laterally-oriented fan in the second intake channel; :
a second lateral channel extending from and in fluid communication with the second intake channel; and
a third laterally-oriented fan in the first lateral channel and a fourth laterally-oriented far in the second lateral channel.
Crabtree teaches an aircraft (Fig 1; co. 1, ln 15-16, 64-68) including an airframe (A; Fig 1; col 1, ln 64-68), a first intake channel (a first one of 50 left of center in Fig 3; col. 2, ln 62-66) extending from a front of the airframe (proximate 45, opposite of 60; Fig 3; col 2, ln 59-61; col. 3, In 4-5) to a rear of the airframe (proximate 60; Fig 3; col 3, In 4-5), a first a first jet engine (i.e. have fans), not pictured in: Fig 3; col 2, ln 62-66), a second intake channel (a second one of 50 right of center in Fig 3; col 2, In 62-66) extending from the front of the airframe (proximate 45, opposite of 60; Fig 3; col 2, ln 59-61; col 3, ln 4-5) to the rear of the airframe (proximate 60; Fig 3; col. 3, In 4-5), a second laterally-oriented fan in the second intake channel (a second jet engine (i.e. have fans), not pictured in Fig 3; col. 2, ln 62-65), a third channel (a third one of 50 to the left of the first intake channel 50; Fig 3; col 2, In 62-66), and a fourth channel (a fourth one of 50 to the right of the second intake channel 50; Fig 3; col 2, ln 62-66) the third and fourth channels each including a laterally- oriented fan (third and fourth jet engines (i.e. have fans), not pictured in Fig 3; col 2, in 62-66), but Crabtree fails to disclose: the third channel as a first lateral channel extending from and in fluid communication with the first intake channel and the fourth channel as a second lateral channel extending from and in fluid communication with the second intake channel.
McGuinness teaches an aircraft (Fig 1; col. 2, ln 29-33) including an airframe (10; Fig 1; col 2, ln 29-33), a first Intake channel (defined by engine 18; Fig. 4; col. 2, in 38-43), a second intake channel (defined by engine 20; Fig. 4; col 2, ln 38-43), a first lateral channel (a first one of 22 adjacent to 18: Fig. 4; col. 2, ln 44-47) extending from and in fluid communication with the first intake channel (defined by 18; Fig. 4; col. 2, ln 38-47), and a second lateral channel (a second one of 22 adjacent to 20; Fig. 4; col. 2, in 44-47) extending from and in fluid communication with the second intake channel (defined by 20; Fig. 4; col. 2, ln 38-47), each of the first lateral channel (first one of 22) and second lateral channel (second one of 22) including a fan (i.e. jet engine 26 have fans; Fig 3, 6; col 2, In 47-50).
It would have been obvious to one of ordinary skill in the art to modify Noroyan to include the first and second intake channels and laterally oriented fans taught by Crabtree and the first and second lateral channels taught by McGuinness in order to provide the VTOL vehicle with forward thrust and control an attitude of the vehicle about a horizontal axis.
Regarding claim 2, Noroyan, Crabtree, and McGuinness disclose the vertical take-off and landing vehicle of claim 1, and Crabtree teaches wherein the first intake channel (the first one of 50 left of center in Fig 3) and the second intake channel (the second one of 50 right of center in Fig 3) are roughly parallel (Fig 3).
Regarding claim 3, Noroyan, Crabtree, and McGuinness disclose the vertical take-off and landing vehicle (VTOL vehicle) of claim 1. McGuinness teaches a VTOL vehicle wherein the first (a first one of 22 adjacent to 18; Fig 4) and second lateral channels (a second one of 22 adjacent to 20; Fig 4) extend respectively from the first Intake channel (defined by engine 18; Fig 4) and the second intake channel (defined by engine 20; Fig 4) at an approximate halfway point between the front of the airframe (front of the aircraft at the bottom of Fig 4) and the rear of the airframe (rear of the aircraft at the top of Fig 4).

Allowable Subject Matter
s 5-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In light of the applicant’s amendments/remarks the previous drawing objections and 35 USC 112 rejections are withdrawn. 
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.
In regards to the applicant’s argument on page 9 of the remarks that none of the cited references teaches or suggests the configuration of the first and second lateral channels and first, second, third and fourth laterally-oriented fans as recited by claim , the examiner respectfully disagrees. As clearly indicated in the rejection of claim 1 above, the first and second lateral channels are taught in McGuinness reference and first, second, third and fourth laterally-oriented fans are taught in the Crabtree reference (see rejection above). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art to modify Noroyan to include the first and second intake channels and laterally oriented fans taught by Crabtree and the first and second lateral channels taught by McGuinness in order to provide the vehicle with forward thrust and control an attitude of the vehicle about a horizontal axis.
 In regards to the applicant’s argument on page 10-11 of the remarks that Crabtree provides no lateral channels that extend from an intake channel that extends from a front of the airframe to the rear of the airframe and no fans in a lateral channel that extends from an intake channel that extends from a front of the airframe to the rear of the airframe, the examiner disagrees. 
The examiner have not relied on the Crabtree reference, but the McGuinness reference to teach lateral channels that extend from an intake channel that extends from a front of the airframe to the rear of the airframe (see rejection above). 
In regards to the applicant’s argument on page 10-11 of the remarks that Crabtree provides no fans in a lateral channel that extends from an intake channel that extends from a front of the airframe to the rear of the airframe, the examiner disagrees. Crabtree teaches an aircraft (Fig 1; co. 1, ln 15-16, 64-68) including an airframe (A; Fig 1; col 1, ln 64-68), a first intake channel (a first one of 50 left of center in Fig 3; col. 2, ln 62-66) extending from a front of the airframe (proximate 45, opposite of 60; Fig 3; col 2, ln 59-61; col. 3, In 4-5) to a rear of the airframe (proximate 60; Fig 3; col 3, In 4-5), a first laterally-oriented fan in the first intake channel (a first jet engine (i.e. jet engines have fans), not pictured in: Fig 3; col 2, ln 62-66), a second intake channel (a second one of 50 right of center in Fig 3; col 2, In 62-66) extending from the front of the airframe (proximate 45, opposite of 60; Fig 3; col 2, ln 59-61; col 3, ln 4-5) to the rear of the airframe (proximate 60; Fig 3; col. 3, In 4-5).  The examiner have relied on the Crabtree reference, not on McGuinness reference to teach the fans in a lateral channel that extends from an intake channel that extends from a front of the airframe to the rear of the airframe, therefore, the argument concerning McGuinness regarding the limitation is moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642